Citation Nr: 0332996	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  02-00 146A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a disability rating greater than 30 percent 
for migraine headaches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from January 1977 to December 
1984 and from December 1985 to September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The evidence does not show that the veteran's migraine 
headache disability involves very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 30 percent 
for migraine headaches have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 
4.124a, Diagnostic Code 8100 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

Review of the claims folder reveals compliance with the VCAA.  
That is, in an April 2001 letter, the RO advised the veteran 
of the enactment of the VCAA.  The letter noted the evidence 
needed to substantiate the claim and explained the duty to 
assist provisions, including VA's obligation to obtain 
certain types of evidence and the veteran's responsibility to 
provide other types of evidence or the information needed for 
VA to attempt to secure that evidence on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO 
again addressed the evidence needed to substantiate the claim 
for an increased rating in the April 2001 rating decision, 
December 2001 statement of the case, and the September 2002 
supplemental statement of the case.  Therefore, the Board is 
satisfied that VCAA notice requirements have been met.  
 
Also with respect to notice, the Board notes that, in a 
recent decision, the U.S. Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 
5103(b)(1).  Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  It found 
that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a VCAA duty to notify letter is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  The Board acknowledges that the April 
2001 letter from the RO to the veteran concerning the VCAA 
asks the veteran to submit any information or evidence within 
60 days of the letter, but also explains the consequences if 
information or evidence was received within one year after 
the date of the letter or after one year from the date of the 
letter.  To the extent such notice may be viewed as confusing 
to the veteran, the Board emphasizes that an undated report 
of contact in the claims folder indicates that RO personnel 
confirmed the veteran's receipt of the April 2001 letter, 
explained the VCAA letter, and noted that the veteran had no 
additional evidence to submit.  Moreover, the veteran has had 
more than two full years since the issuance of the April 2001 
letter to respond with additional evidence or information.  
He has also confirmed that he has only had VA medical care, 
the records of which have been secured.  Thus, the Board 
finds that there is no prejudice to the veteran by proceeding 
to evaluate the appeal.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).
 
With respect to the duty to assist, the RO has secured the 
veteran's VA treatment records and the relevant medical 
examination.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  The veteran has not identified any private treatment 
records or other pertinent evidence that should be secured 
for the appeal.  Thus, the Board finds that the duty to 
assist has been satisfied.  38 U.S.C.A. § 5103A.  

Factual Background

The RO established service connection for migraine headaches 
in a January 1998 rating decision.  At that time, a 10 
percent rating was awarded.  The RO increased the evaluation 
to 30 percent in a December 1998 rating action.  The veteran 
expressed his satisfaction with that rating in May 1999.  

The veteran submitted a claim for an increased rating in 
September 2000.  The RO obtained VA outpatient records dated 
through August 2002.  Records dated from October 1999 through 
February 2001 reflected the veteran's report of migraine 
headaches occurring no more frequently than once a month.  In 
April 2001, he stated that his headaches were getting worse.  
Thereafter, the veteran reported having migraine headaches 
three times a month.  Notes dated in June 2001 indicated that 
the veteran had recently missed four days of work due to 
headaches.  Throughout VA treatment records, it was noted 
that the headaches are well controlled with Imitrex.  

The report of the December 2000 VA examination showed that 
the veteran reported having migraine headaches three to four 
times a month.  The headaches lasted one to three days.  The 
severity of the headaches depended on if he took medication 
immediately upon onset of the headache.  When the headaches 
were most intense, he was unable to function at all.  He 
experienced extreme sensitivity to light and had to lie down 
in a completely dark room.  The veteran related that he had 
lost four days from work in the last year due to headaches.  
Medications included naproxen and Imitrex.    

During the July 2002 personal hearing, the veteran explained 
that he had headaches five times a month: at least once a 
month, he had a headache or a cluster of headaches that 
lasted two to three days; the remainder of the headaches 
lasted 24 hours or less.  As of the time of the hearing, in 
2002, the veteran had used almost all of his sick time and 
vacation time for the year, nearly four weeks, due to 
headaches.  The veteran worked in apartment maintenance.  
Because he lived where he worked, he did not have to drive to 
work.  He estimated that, if he had to drive to work, he 
could lose double the time from work.  He would be unable to 
drive due to the medication he took for headaches, Imitrex.  
When symptoms were worst, they included vomiting and weakness 
in the hands.    

At the hearing, the veteran submitted a copy of a log he kept 
in which he noted the time and date of headache onset, when 
he took medication, when the headache resolved, and whether 
work was missed.  The log covers the period from January 1999 
to July 2002, as of the date of the hearing.  During the 
hearing, the veteran explained that he did not log headaches 
that lasted fewer than 24 hours.  However, review of the log 
does reveal notations of headaches lasting less than one day.  
The typical month in 1999 included two migraines, one of 
which lasted several days.  In 2000, 2001, and through June 
2002, the veteran usually reported one headache that lasted 
three to four days.  In July 2002, the log showed migraines 
at two different times, each lasting about three days.  The 
veteran's headache log reflected the following references to 
lost time from work: four days in 1999, three and one-half 
days in 2000, eight and one-half days in 2001, and two days 
in 2002.       

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2003).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When reasonable 
doubt arises as to the degree of disability, such doubt will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's migraine headache disability is currently 
evaluated as 30 percent disabling under Diagnostic Code 
(Code) 8100.  38 C.F.R. § 4.124a.  Under Code 8100, a 30 
percent rating is assigned for migraine headaches with 
characteristic prostrating attacks occurring on an average 
once a month over last several months.  A maximum schedular 
disability rating of 50 percent is warranted for migraine 
headaches with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  

In this case, the Board finds that VA treatment records, the 
December 2000 VA examination report, and the veteran's 
personal testimony and headache log, each of which is based 
on the veteran's own report, reflect some conflict as to 
frequency of headaches.  Most recently, the veteran reports 
having five migraines a month, one lasting several days and 
four lasting less than 24 hours.  The Board acknowledges that 
the veteran stated during his hearing that he did not log the 
briefer headaches.  See Cartright v. Derwinski, 2 Vet. 
App. 24 (1991) (the veteran's sworn testimony may be 
sufficient to bring the evidence into relative equipoise, 
unless there is sufficient evidence to rebut it, such that 
doubt must be resolved in his favor).  However, review of the 
log itself does reveal entries for headaches of shorter 
duration, to include the entries for June 2002, shortly 
before the hearing.  Thus, it is not clear to the Board that 
the veteran's testimony on this point was completely 
accurate.  VA treatment records show the report of three 
headaches per month since about April 2001, but offer no 
comment as to whether the attacks of headaches were prolonged 
or completely prostrating.  The veteran's headache log shows 
prolonged headaches, lasting as long as several days, but not 
occurring very frequently.  Thus, the Board cannot conclude 
that the overall disability picture more closely approximates 
the criteria for a 50 percent rating.  38 C.F.R. § 4.7.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  That is, there is no evidence of exceptional 
or unusual circumstances, such as frequent hospitalization or 
marked interference with employment, to suggest that the 
veteran is not adequately compensated by the regular rating 
schedule.  VAOPGCPREC 6-96.  There is no evidence of any 
hospitalization related to migraine headaches.  In addition, 
although the veteran states that he most recently has lost 
significant time from work due to headaches, this assertion 
is not corroborated by other evidence of record.  
Accordingly, the Board finds that the preponderance of the 
evidence is against an increased rating for migraine 
headaches.  38 C.F.R. § 4.3.  The appeal is denied.  


ORDER

A disability rating greater than 30 percent for migraine 
headaches is denied. 



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



